UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DANlEL P. HARGROVE, Case No. 1:17-cv-560
Plaintiff, Black, J.
Litkovitz, 1\/1._1 .
vs.
CO HOLLEY, et al., ORDER
Defendants.

Plaintiff, an inmate at the Lebanon Correctional lnstitution in Lebanon, Ohio proceeding
pro se, brings this prisoner civil rights action under 42 U.S.C. § 1983 alleging violations of his
constitutional rights by prison employees This matter is before the Court on plaintiff s “motion
for monetary judgment/pain and suffering.” (Doc. 51).

As background, on August 1, 2018, the undersigned recommended that defendants’
motion to dismiss be granted as to defendant Hubbard and denied as to defendant Holley. (Doc.
46). The undersigned also ordered that plaintiffs motion for damages, motion for judgment, and
motion for monetary judgment be denied. (Id.). On August 22, 2018, the District Judge adopted
the Report and Recommendation. (Doc. 48).

Plaintiff again requests that the Court grant him a monetary judgment in the amount of
$1.5 million because “[t]he defendant Was incompetent and negligent by not stopping the inmate
from attacking the plaintiff . . .” (Doc. 51 at 1). As the undersigned explained in the August
Report and Recommendation: “[p]laintiff is not entitled to an award of damages, if at all, until
there is a decision on the merits of his claims.” (Doc. 46 at 11). Plaintiff’S motion for monetary
judgment is again DENIED on this basis

Plaintiff also seeks to “subpoena” statements and other discoverable information from

defendants (Doc. 51 at 2). Plaintiff states:

. . The plaintiff would like to subpena [sic] the 151 shift supervisor statement and

the defendants’ dicplanary [sic] statement. .The plaintiff would like to subpena

[sic] the lSt shift medical supervisor’ s statement as well as the duty ofticer’ s

statement, and the doctor s statement

The plaintiff also asserts that he would like to subpena [sic] the

defendant’s incident report as well as all incident reports conducted by all of the

above. The plaintiff contends he Would like to subpena [sic] the two transport

ofticer’s statements as well.

The Court construes this portion of plaintiff’ s motion as a request to serve discovery on
defendants Plaintiff is advised that he must serve his discovery requests on defendants rather
than file them with the Court. See Fed. R. Civ. P. 34(a) (“A party may serve on any other party a
request Within the scope of Rule 26(b). . . .”).

Accordingly, plaintiff s “rnotion for monetary judgment/pain and suffering” (Doc. 51) is
DENIED in its entirety.

IT IS SO ORDERED.

Date: LO¢//L/g /FM
Karen L. Litkovitz

United States Magistrate Judge

 

